Opinion.
This matter was brought before us by the request of a number of the members of the bar that a scale of charges to be made *460by the short-hand reporter to the members of the bar, for transcribing his short-hand notes of evidence, be established by the Court.
Having heard testimony and argument, both by several members of the bar as well as Mr. J. W. Jones, the court reporter, we have endeavored to arrive at a conclusion that would be fair both to litigants and to the reporter. The circumstance that the latter has a fair working salary, and that the stationery and typewriter used by him in such work is furnished him by the department, has been considered by us in adopting the following
Scale oe Charges.
A folio to be one hundred words.
For original transcripts, twelve cents a folio.
For carbon copies to parties ordering originals, three cents a folio.
For carbon copies to parties not ordering originals, six cents a folio.
For reading short-hand notes, according to special arrangement with the reporter.